Title: To Thomas Jefferson from J. P. P. Derieux, 30 August 1793
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


Charlottesville, 30 Aug. 1793. Only great worry at TJ’s silence and his own distressful situation can overcome his fear of bothering him again when he may barely have leisure for his own affairs. Since TJ’s letter of 10 Mch., he has written on 25 May and 19 July asking what success he could count on from his merchandise and whether TJ could get Vaughan to send the amount from the sales. He begs for a few lines of reassurance, having reached his creditors’ limit of indulgence. Colonel Bell told him he received a letter from TJ saying that his merchandise was sold and Vaughan was going to remit the profits at once, but  he thinks Bell, not having shown him the letter and now very preoccupied with his own affairs, lost sight of what TJ wrote about him, otherwise TJ would have relayed him this good news. He awaits a response with equal impatience and respect.
